UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

— ---- x
UNITED STATES OF AMERICA
Vv.
S2 18 CR 291 (VB)
CRISTIAN FERNANDEZ and
JESUS GONZALEZ, :
Defendants. :
et ne ke ae Oe yt typ tt NS Se x

Defendants’ arraignment on the S2 superseding indictment is scheduled for November
19, 2019, at 2:30 p.m.

This case was indicted on April 17, 2018, more than eighteen months ago. The trial date
on that indictment was set on August 9, 2019. For reasons that are not clear, the government has
now obtained a superseding indictment which, on its face, makes numerous changes to the
charges against the two remaining defendants in this case. Accordingly, by close of business
today, the government shall submit a letter to the Court describing in detail all of the differences
between the previous indictment and the S2 indictment and explaining why these changes were
not made earlier. The letter shall also state whether additional discovery regarding these changes
is necessary.

Dated: November 18, 2019

White Plains, NY
J ORDERED:

 

Vincent L. Briccetti
United States District Judge
